Title: William B. Sprague to James Madison, 6 February 1833
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Albany, NY.
                                
                                Feb. 6. 1833.
                            
                        
                        You are no doubt apprized of the wonderful success which has attended the philanthropic efforts that have
                            been made in this part of the country for the promotion of Temperance. Several gentlemen who are at the head of the
                            operations of the NewYork State Temperance Society, are establishing a quarterly periodical in this city, to be devoted
                            exclusively to the diffusion of light on this important subject; and it has occurred to them that nothing could be more
                            auspicious to the interests of the cause, than to be able to publish in one of their first numbers some half dozen letters
                            from as many of the leading men in this country, expressing their approbation and general views of the object to which
                            this periodical is to be devoted. By their suggestion I take the liberty, to address you, Sir, on the subject, in the hope
                            of receiving an answer, with leave to communicate it to the public, which shall secure the full influence of your name in
                            favor of this great and good object. Our purpose would be answered even by a short note; though I hardly need say that if
                            it should consist with your health and convenience, to give your views somewhat at length, you would place us under increased obligations, and no doubt render the cause a
                            still more important service.
                        As you have formerly rendered me no small aid in making my collection of autographs, allow me to say that I
                            have very lately completed a set of autographs of the Signers of the Declaration of Independence. A few of them,
                            particularly John Hart and Button Gwinnett, I found it exceedingly difficult to obtain; but have at length succeeded in
                            obtaining a document from each which is undoubtedly genuine.
                        I have heard with much pleasure of late that your health is continued to you, notwithstanding your advanced
                            age, & pray that you may be kept in the enjoyment of this and every other blessing that is necessary to render the
                            waning of your life peaceful & happy I am, Dear Sir, with great regard & veneration, Yours very sincerely,
                        
                            
                                William B. Sprague.
                            
                        
                    